Exhibit 10.4

 

September 30, 2008

 

Cano Petroleum, Inc.

Burnett Plaza

801 Cherry Street

Suite 3200, Unit 25

Fort Worth, TX  76102

 

Re:                               Payment of Prepayment Premium

 

Ladies and Gentlemen:

 

Reference is made to the Subordinated Credit Agreement dated as of March 17,
2008, as hereto amended (as so amended, the “Credit Agreement”) among Cano
Petroleum, Inc. (the “Borrower”), the lenders from time to time parties thereto
(the “Lenders”), and UnionBanCal Equities, Inc. as Administrative Agent for the
benefit of the Lenders (in such capacity, the “Administrative Agent”). Unless
otherwise defined in this letter, each term used in this letter which is defined
in the Credit Agreement has the meaning assigned to such term in the Credit
Agreement.

 

The Borrower has advised the Administrative Agent and the Lenders that the
Borrower will make a voluntary prepayment in full of all outstanding principal,
interest and fees under the Credit Agreement on September 30, 2008 (“Payment
Date”). Pursuant to Section 2.05 of the Credit Agreement, such prepayment of
principal must be accompanied by, among other things, a prepayment premium equal
to 2.00% of the principal amount being prepaid. The Borrower and the Lenders
acknowledge and agree that a prepayment in full of the principal amount of the
Advances on the Payment Date would result in a prepayment premium equal to
$300,000.00 (“Prepayment Premium Amount”). The Borrower has requested that the
Lenders accept a portion of such Prepayment Premium Amount after the Payment
Date. Notwithstanding anything to the contrary contained in the Credit Agreement
or in any other Loan Document, the Lenders and the Borrower hereby agree that
(a) $262,500.00 of the Prepayment Premium Amount shall be paid on the Payment
Date and (b) $37,500.00 of the Prepayment Premium Amount shall be paid by the
Borrower on or prior to the 75th day after the Payment Date. Notwithstanding the
foregoing, UnionBanCal Equities, Inc. shall waive the installment of $37,500.00
if either (i) the Borrower and UnionBanCal Equities, Inc. enter into and close a
senior, second lien credit facility with an initial commitment of at least
$15,000,000.00 (“New Facility”) by October 31, 2008 or (ii) UnionBanCal
Equities, Inc. elects not to enter into and close the New Facility other than as
a result of (A) the Borrower’s failure to meet the customary conditions
precedent for the closing of the New Facility by October 31, 2008 or (B) a
change, occurrence or development that has occurred after the date hereof or has
become known to UnionBanCal Equities, Inc. after the date hereof, that is
reasonably likely in the opinion of

 

--------------------------------------------------------------------------------


 

UnionBanCal Equities, Inc., to have a material adverse effect on the business,
prospects, assets, liabilities, operations, or condition (financial or
otherwise) of the Borrower and its subsidiaries and affiliates).

 

This letter agreement (“Agreement”) shall not be assignable by the Borrower
without the prior written consent of UnionBanCal Equities, Inc. and may not be
amended or otherwise modified except in writing executed by the Borrower and
UnionBanCal Equities, Inc. This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which, when taken
together, shall constitute one agreement. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Texas. This Agreement
is not intended to confer any benefits upon, or create any rights in favor of,
any Person other than the parties hereto. The existence and terms of this
Agreement shall be kept confidential; provided that the terms may be disclosed
(i) to such of your employees and affiliates, officers and directors and legal,
accounting and other advisors who have a need to know such information, are
informed by you of the confidential nature of the information, and are subject
to appropriate confidentiality restrictions, and (ii) as may be required by
applicable law or regulations or by an order of a court or governmental agency
of competent jurisdiction, provided that you give us prior notice before sharing
any such information pursuant to such applicable law or regulations

 

 

Very truly yours,

 

 

 

UNIONBANCAL EQUITIES, INC.

 

 

 

 

 

By:

/s/ Ted McNulty

 

Name:

Ted McNulty

 

Title:

SVP

 

 

 

By:

/s/ Derrick Pan

 

Name:

Derrick Pan

 

Title:

V.P.

 

 

 

 

ACCEPTED AND AGREED TO

 

This 30th day of September, 2008.

 

 

 

 

 

CANO PETROLEUM, INC.

 

 

 

 

 

By:

/s/ S. Jeffrey Johnson

 

Name:

Jeff Johnson

 

Title:

Chairman & CEO

 

 

2

--------------------------------------------------------------------------------


 

SQUARE ONE ENERGY, INC.

 

LADDER COMPANIES, INC.

 

W.O. ENERGY OF NEVADA, INC.

 

WO ENERGY, INC.

 

PANTWIST, LLC

 

CANO PETRO OF NEW MEXICO, INC.

 

 

 

 

 

Each by:

/s/ S. Jeffrey Johnson

 

Name:

Jeff Johnson

 

Title:

President

 

 

 

 

 

W.O. OPERATING COMPANY, LTD.

 

By: WO Energy, Inc., its general partner

 

 

 

 

 

By:

/s/ S. Jeffrey Johnson

 

Name:

Jeff Johnson

 

Title:

President

 

 

 

 

 

W.O. PRODUCTION COMPANY, LTD.

 

By: WO Energy, Inc., its general partner

 

 

 

 

 

By:

/s/ S. Jeffrey Johnson

 

Name:

Jeff Johnson

 

Title:

President

 

 

3

--------------------------------------------------------------------------------